UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    MARC S. KIRSCHNER solely in his capacity as
    TRUSTEE of THE MILLENNIUM LENDER
    CLAIM TRUST,

                                        Plaintiff,
                                                                No. 17-cv-06334 (PGG) (SLC)
                    -against-

    JPMORGAN CHASE BANK, N.A., J.P. MORGAN
    SECURITIES LLC, CITIGROUP GLOBAL
    MARKETS INC., CITIBANK, N.A., BMO
    CAPITAL MARKETS CORP., BANK OF
    MONTREAL, SUNTRUST ROBINSON
    HUMPHREY, INC., and SUNTRUST BANK,

                                        Defendants


                         JOINT STIPULATION AND ORDER REGARDING
                                 NON-WAIVER OF PRIVILEGE

                   This Joint Stipulation and Order Regarding Non-Waiver of Privilege, dated as of

March 23, 2020 is entered into by and between Marc S. Kirschner, solely in his capacity as Trustee

of the Millennium Lender Claim Trust (“Plaintiff”), and JPMorgan Chase Bank, N.A., J.P.

Morgan Securities LLC, Citigroup Global Markets Inc., Citibank, N.A., BMO Capital Markets

Corp., Bank of Montreal, SunTrust Robinson Humphrey, Inc. and SunTrust Bank (collectively,

“Defendants” and together with Plaintiff, the “Parties”1) in connection with the above-captioned

action (the “Action”).

                                                     RECITALS

                   WHEREAS, Marc S. Kirschner, as the trustee of a litigation trust named the

Millennium Corporate Claim Trust (the “Corporate Trust”), is the plaintiff in litigation against


1
    Each of the Parties is a “Party.”
some of the same Defendants herein and/or their affiliates in Delaware Bankruptcy Court, entitled

Kirschner v. J.P. Morgan Chase, N.A. et al., Adv. Pro. No. 17-51840 (LSS) (Del. Bankr.) (the

“Delaware Action”);

                  WHEREAS, the Delaware Action and this Action share common facts and,

accordingly, counsel for the parties in both matters have agreed that production of documents in

the Delaware Action should be available for use by the parties in this Action to the extent permitted

by the SDNY Local Rules and Federal Rules of Evidence;

                  WHEREAS, the defendants in the Delaware Action have served discovery requests

upon plaintiff therein, documents responsive to which include communications and other writings

that said plaintiff contends are subject to the attorney-client privilege, the work product doctrine,

the common interest privilege and/or similar privileges (collectively, “Privilege”);

                  WHEREAS, pursuant to Federal Rule of Evidence 502, counsel to the parties in the

Delaware Action have entered into, and the Delaware Bankruptcy Court has so-ordered, a “Joint

Stipulation And Order Regarding Non-Waiver Of Privilege” (the “Delaware FRE 502 Stipulation

and Order”) that expressly provides for non-waiver of any Privilege in the Delaware Action or in

any other federal or state court proceeding that the Corporate Trust may have as to “Stipulated

Documents,” defined therein – and for purposes of this Action – as responsive documents for

which the Corporate Trust is the sole holder of a Privilege, i.e. documents that are not also subject

to a common interest privilege held by the Corporate Trust with non-parties to the Delaware Action

or to this Action;

                  WHEREAS, Stipulated Documents also includes documents responsive to

Defendants’ requests for production in this Action for which the Corporate Trust is the sole holder

of a Privilege;


                                                  2
               WHEREAS, the Delaware FRE 502 Stipulation and Order expressly provides that

the parties to this Action will seek “entry of a similar stipulation and order” under which Plaintiff

(who is entitled under applicable trust agreements to access documents over which the Corporate

Trust holds a Privilege for purposes of prosecuting claims held by the Millennium Lender Claim

Trust) will produce the same Stipulated Documents for purposes of this Action without waiver of

any such Privilege herein or in any other federal or state court proceeding;

               WHEREAS, Defendants intend to serve upon Plaintiff in this Action discovery

requests, documents responsive to which include communications and other writings that may be

subject to Privilege;

               WHEREAS, the entry of this Stipulation and Order by the Court will facilitate the

resolution of a potential Privilege dispute in this Action and otherwise promote judicial economy;

               NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

between the Parties and ORDERED by the Court:

       1.      Plaintiff agrees not to assert any privileges or protections applicable to the

Stipulated Documents for purposes of this Action.

       2.      Plaintiff agrees not to assert any privileges or protections over testimony or

information related to the topics in the Stipulated Documents for purposes of this Action.

       3.      Pursuant to Federal Rule of Evidence 502(d), neither Plaintiff’s withdrawal or non-

assertion of any Privilege claim in this Action nor its production of the Stipulated Documents to

Defendants in this Action, nor testimony regarding the Stipulated Documents, is (a) a waiver of

Privilege in this Action as to any document, or (b) a waiver of Privilege in any other federal or

state court action, arbitration or other proceeding, including but not limited to the Delaware Action.




                                                  3
       4.      Except as otherwise provided herein concerning the Stipulated Documents and

related testimony and information, nothing in this Stipulation and Order shall require Plaintiff to

produce to Defendants any other documents or information, or to give any testimony as to any

other topics, nor shall anything herein prevent Plaintiff from withholding any document,

information, or testimony to which Plaintiff in good faith asserts a claim of Privilege. Without

limitation of the foregoing, nothing herein or in Plaintiff’s document productions pursuant to this

Stipulation and Order may be used in this Action or in any other proceeding to argue that Privilege

has been waived by Plaintiff in regard to any other document withheld by Plaintiff based on

Privilege.

       5.      Nothing contained herein is intended to or shall serve to limit a Party’s right to

challenge any other Party’s assertion of Privilege or to contest such challenge.

       6.      Stipulated Documents produced by Plaintiff pursuant to this Stipulation and Order,

and deposition testimony or other information related thereto, intended to be submitted to the Court

by any Party in any motion, application, or proceeding that may result in an order and/or decision

of the Court shall be submitted in the same manner as a “Confidential Court Submission” pursuant

to the model Stipulated Confidentiality Agreement and Protective Order (the “Model Protective

Order”) contained in the Individual Rules of Practice of the Hon. Paul G. Gardephe for Civil Cases

(the “Gardephe Civil Rules”).      The sealing request associated with said Confidential Court

Submission under Paragraph 9 of the Model Order and Paragraph II of the Gardephe Civil Rules

shall be satisfied by a letter indicating which redactions in the publicly-filed version of the

document in question contain or refer to Stipulated Documents. Defendants shall meet and confer

with Plaintiff prior to the submission to the Court if Defendants are unable to discern on their own

whether the discovery material in question includes Stipulated Documents, testimony or


                                                 4
information subject to Privilege. Disputes as to whether filings containing such discovery material

shall be submitted to the Court in the same manner as a “Confidential Court Submission” shall be

resolved in accordance with the procedures of Paragraph 12 of the Model Protective Order and

Paragraph IV.E of the Gardephe Civil Rules with the exception that the determinative factor shall

be based on whether the discovery material contains indicia of Privilege rather than confidentiality

alone.

         7.    Plaintiff shall be deemed to have made his production of the Stipulated Documents

previously produced in the Delaware Action subject to this Stipulation and Order within three (3)

business days of the Court’s entry of this Order. Plaintiff shall produce any additional Stipulated

Documents responsive to Defendants’ discovery requests in this Action consistent with the

discovery schedule set forth by the Court in the Case Management Plan entered on February 20,

2020. To the extent that, subsequent to Plaintiff’s production of such Stipulated Documents,

Plaintiff identifies any additional document(s) for which it decides to withdraw a Privilege claim

and/or produce the document(s) to Defendants, the provisions of this Stipulation and Order will

apply to such production(s) as well.

         8.    Nothing contained herein is intended, or shall serve to, affect any Party’s right to

object to the admissibility of any documents produced in this Action.

         9.    Nothing contained herein is intended, or shall serve, to limit a Party’s right to

conduct a review of its own documents, electronically stored information or other information for

relevance, responsiveness, or Privilege before production.

         IT IS SO STIPULATED this 23 day of March 2020:




                                                 5
__/s/ Lyndon M. Tretter____________           _/s/ Christopher M. Viapiano (with permission)
David H. Wollmuth                             Christopher Michael Viapiano
Lyndon M. Tretter                             Elizabeth A. Cassady
Jeffrey Coviello                              SULLIVAN & CROMWELL LLP
WOLLMUTH MAHER & DEUTSCH LLP                  1700 New York Avenue, N.W., Suite 700
500 Fifth Avenue, 12th Floor                  Washington, D.C. 20006-5215
New York, New York 10110                      Tel:    (202) 956-7500
Tel: (212) 382-3300                           Fax: (202) 293-6330
Fax: (212) 382-0050                           Email: viapianoc@sullcrom.com
Email: dwollmuth@wmd-law.com                          cassadye@sullcrom.com
ltretter@wmd-law.com                                        -and-
jcoviello@wmd-law.com                         Ann-Elizabeth Ostrager
                                              Mark A. Popovsky
Attorneys for Plaintiff Marc S. Kirschner,    SULLIVAN & CROMWELL LLP
solely in his capacity as Trustee of the      125 Broad Street
Millennium Lender Claim Trust                 New York, New York 10004-2498
                                              Tel:   (212) 558-4000
                                              Fax: (212) 558-3588
                                              Email: ostragerae@sullcrom.com
                                                     popovskym@sullcrom.com

                                              Attorneys for JPMorgan Chase Bank, N.A. and
                                              J.P. Morgan Securities LLC


/s/ Lara Samet Buchwald (with permission)        _/s/ David B. Schwartz (with permission)___
Benjamin S. Kaminetzky                           Steve M. Dollar
Lara Samet Buchwald                              David B. Schwartz
Tina Hwa Joe                                     Norton Rose Fulbright US LLP
DAVIS POLK & WARDWELL LLP                        1301 Avenue of the Americas
450 Lexington Avenue                             New York, New York 10019-6022
New York, New York 10017                         Tel: (212) 318-3000
                                                 Fax: (212) 318-3400
Tel: (212) 450-4000                              Email: steve.dollar@nortonrosefulbright.com
Fax: (212) 701-5351                              david.schwartz@nortonrosefulbright.com
Email: ben.kaminetzky@davispolk.com
lara.buchwald@davispolk.com                      Attorneys for Bank of Montreal and
tina.joe@davispolk.com                           BMO Capital Markets Corp.

Attorneys for Citibank, N.A. and
Citigroup Global Markets Inc.




                                             6
_/s/ Paige Nobles (with permission)___
King & Spalding LLP
1185 Avenue of the Americas
New York, New York 10036
Tel: (212) 556-2191
Fax: (212) 556-2222
Email: jemurphy@kslaw.com
        -and-
John C. Toro (admitted pro hac vice)
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, Georgia 30033
Tel: (404) 572-2806
Fax: (404) 572-5100
Email: jtoro@kslaw.com

Attorneys for SunTrust Bank and
SunTrust Robinson Humphrey, Inc.




SO ORDERED.

Dated: March 24, 2020




                                         7
